Citation Nr: 0010672	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-12 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance of another 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946, and died in July 1988.  The appellant is the veteran's 
widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which special monthly 
pension based on the need for regular aid and attendance of 
another or by reason of being housebound was denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The appellant, who was born in July 1924, has 
disabilities which include arthritis, dysarthria and chronic 
laryngitis with severe speech impairment, arterial 
hypertension, non-absorption syndrome, and nontoxic goiter.

3.  The appellant does not have corrected visual acuity of 
5/200 or less in both eyes or concentric contraction of the 
visual field to 5 degrees or less.

4.  The appellant is not a patient in a nursing home.

5.  The appellant's disabilities do not render her unable to 
care for her daily needs without the regular aid and 
attendance of another person, or render her unable to protect 
herself from the hazards and dangers incident to her daily 
environment.

6.  The appellant is not confined to her dwelling or 
immediate premises.

CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for the regular aid and attendance of another person 
or by reason of being housebound are not met.  38 U.S.C.A §§ 
1502(b), 1541(d), 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The appellant is in 
receipt of death pension as the surviving spouse of the 
deceased veteran.  38 U.S.C.A. § 1541 (West 1991).  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).

Increased pension benefits are payable to a surviving spouse 
who needs regular aid and attendance.  38 U.S.C.A. § 1541(d), 
(e) (West 1991); 38 C.F.R. § 3.351(a)(5) (1999).  The 
appellant is in need of regular aid and attendance if she is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
consideration of whether she is blind or is so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or whether she is a patient in a nursing 
home because of mental or physical incapacity; or whether she 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a) (1999).  38 
U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(b), (c) 
(1999).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the appellant to dress 
or undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed herself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect herself 
from hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the appellant has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish she is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the U. S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter Court) has held that it is logical to 
infer there is a threshold requirement that "at least one of 
the enumerated factors be present."  See Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

If the appellant is not eligible for increased payment due to 
the need for regular aid and attendance, increased pension 
will nonetheless be awarded if she is permanently housebound 
by reason of disability.  38 U.S.C.A. § 1541(e) (West 1991).  
This requirement is met when the surviving spouse is 
substantially confined to her home or immediate premises (or 
ward or clinical area, if institutionalized), by reason of 
disabilities which are reasonably certain to remain 
throughout the surviving spouse's lifetime.  38 C.F.R. § 
3.351(f) (1999).

In this case, the appellant contends that due to her 
disabilities and their symptoms she requires the aid and 
attendance of another.  She further argues that her 
disabilities render her housebound and that, in general, she 
is in need of help because her physical conditions are 
worsening.

Of record are two aid and attendance (A&A) evaluations, one 
completed by the appellant's private treating physician, 
undated but received in March 1998, and another completed by 
a VA examining physician and dated in February 1999.  These 
reports reflect, in aggregate, that the appellant complains 
of pain in her knees, lower back, and hips, and of the 
inability to speak clearly so as to make herself understood.  
Nonetheless, the medical evidence does not establish that she 
requires the aid and attendance of another, or that she is 
housebound.

The March 1998 report reveals findings of limitation of hip 
joint motion secondary to degenerative joint disease.  The 
examiner then found the appellant's dysarthria to be the only 
pathology limiting her ability to take care of herself, 
ambulate, or travel beyond the premises of her home or, if 
hospitalized, her ward.  The report further notes that there 
are no restrictions on the appellant's ability to leave her 
home or immediate premises and that daily skilled services 
are not indicated-albeit she needed the assistance of a 
relative for communication-that she is able to walk five to 
six blocks without the assistance of the another, and that 
she requires no aids for ambulation.  The examiner diagnosed 
dysarthria, arterial hypertension, nontoxic goiter, and 
malabsorption syndrome.

The February 1999 report shows that the appellant presented 
for examination with her daughter, who assisted in the 
examination.  The appellant was well-groomed and dressed in 
clean, casual attire.  She was well-developed, well-
nourished, and exhibited erect posture and normal gait.  The 
examiner found no restrictions of upper or lower extremities, 
and no limitation of motion or deformity of the spine, noting 
that the appellant is still able to carry out activities of 
daily living and attend to the needs of nature without 
assistance.

Describing her daily activities, the appellant reported she 
gets up around 6 o'clock in the morning; walks to the 
bathroom to attend the needs of nature, bathe, and brush her 
teeth.  She then dresses and prepares coffee, after which she 
will sit awhile.  Later, she prepares breakfast, which she 
eats at the kitchen counter.  After breakfast, she will watch 
television or do minor household chores.  She eats lunch at 
about midday, then sits in the carport to watch people pass 
by and, later, may watch television.  She has dinner around 5 
o'clock in the evening, watches more television, and then 
retires to bed around 8 o'clock.  

During the examination, the appellant was observed to walk 
well with adequate propulsion and balance-albeit for short 
distances only, secondary to joint pain, predominantly over 
her knees-and without deficit in weightbearing.  The 
examiner further opined:

the veteran's widow is able to leave the 
home whenever necessary to attend medical 
appointments, to go to post office, 
pharmacy or the bank but must allegedly 
be accompanied by her daughter because of 
joint pains and speech difficulties.

The report reflects diagnoses of chronic laryngitis with 
severe speech impairment and arthritis of the knee, hip, and 
lumbar spine joints by history.

Finally, while the appellant indicated that she has poor 
vision, the medical evidence does not reflect these 
complaints, nor do they establish that she is so blind or 
nearly blind within the meaning of the criteria.  Similarly, 
the medical evidence does not establish, nor has the 
appellant averred, that she is a patient in a nursing home.  

After a review of the record, the Board finds that the 
evidence simply does not show that the appellant has either 
physical or mental disabilities which require care or 
assistance of another individual on a regular basis to 
provide her daily needs or to protect her from hazards or 
dangers incident to her daily environment.  The evidence 
further does not establish that she is either blind or 
bedridden.  Finally, there is no evidence that indicates she 
is confined to her home or the immediate premises.

Accordingly, it is the Board's judgment that the 
preponderance of the evidence does not establish that the 
appellant requires the regular aid and attendance of another 
person, nor does it show that she is housebound as a result 
of her disabilities.  Therefore, the Board concludes that 
special monthly DIC benefits for a surviving spouse based on 
the need for regular aid and attendance of another person or 
on account of being housebound are not warranted.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 




- 7 -





- 1 -


